Opinion by
Judge Blatt,
George A. Gray and his wife Dorothy S. Gray (appellants) appeal here from an order of the Court of Common Pleas of Allegheny County which held that they were not entitled to special damages under Section 615(b) of the Eminent Domain Code1 (Code).
The appellants conveyed a parcel of real estate upon which their home was located to the County of Allegheny (County) in 1970 for the expansion of the Greater Pittsburgh Airport. Pursuant to an agreement entered into between them and the County, they were paid $25,300, and the agreement reserved to them the right of special damages under the Code to the same extent as if the property had been condemned. Within a year, the appellants purchased a replacement dwelling for $26,000. Subsequently they made a claim under Section 615(a) of the Code which was denied by the Board of Viewers. Upon appeal to the lower court, the parties entered into a Stipulation of Pacts and requested the lower court to determine whether or not the appellants were entitled to compensation under Section 615(b) of the Code as it existed subsequent to the December 9, 1969 amendment and prior to the December 29, 1971 amendment, and the lower court held that they were not entitled to such compensation. The appellants’ exceptions to that order were denied by the court en banc and this appeal followed.
The relevant Section 615(b) of the Code provided as follows during the time period in question:
*146(b) In addition to amounts otherwise authorized, the condemnor shall make a payment to any individual ox family displaced from any dwelling not eligible to receive a payment under subsection (a) to this section which dwelling was actually and lawfully occupied by such individual or family for not less than ninety days prior to the condemnation. Such payment, not to exceed fifteen hundred dollars ($1500), shall be the amount which is necessary to enable such person to lease or rent for a period not to exceed two years, or to make the down payment on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individuals or family in areas not generally less desirable in regard to public utilities and public commercial facilities. (Emphasis added.)
26 P.S. §1-615(b).
The lower court held that, although the appellants were not entitled to compensation under Section 615 (a), they were factually eligible to be considered for compensation under that section. It concluded, therefore, that the appellants were not entitled to compensation under Section 615(b). We find this rationale to be without merit. We do not believe that this section bases eligibility upon whether or not a family or individual is “factually eligible to be considered” for compensation under Section 615(a). Bather, we believe that this section clearly bases eligibility upon whether or not the claimant is actually “eligible to receive a payment under subsection (a).” 26 P.S. §1-615 (b). The appellants here were not eligible for any compensation under 615(a), and, therefore, they are entitled to compensation under Section 615(b) of the Code in an amount not to exceed $1500 which was necessary to enable them to make the down payment on the purchase of their replacement dwelling.
*147The lower court therefore is reversed, and we remand this matter to that court for judgment to be entered in favor of the appellants in such appropriate amounts as may be determined by that court.
Order
And Now, this 10th day of July, 1979, the order of the Court of Common Pleas of Allegheny County in the above-captioned matter is hereby reversed and the case is remanded for proceedings consistent with this opinion.

 Act of June 22, 1964, Spec. Sess., P.L. 84, as amended, 26 P.S. §1-615 (b) repealed by Act of December 29, 1971, P.L. 635. See now 26 P.S. §§1-602A, 1-603A.